DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 3/31/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
 Status of Claims
Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10536467. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10536467
Claim 1: A method comprising:
storing, by a vehicle, video content;
 sending by the vehicle and to a first wireless networking device, a first portion of the video content for storage at a computing device;

receiving by the vehicle and from the computing device, a copy of the video content comprising the first portion and the second portion.

determining, by a computing device and for a plurality of wireless networking devices expected to receive at least a portion of video content, one or more expected connected durations;
fragmenting, by the computing device and according to one or more segment sized based on 
sending, by the computing device and to a first wireless networking device of the plurality of wireless networking devices, a first segment of the plurality of segments;
determining, by the computing device, a connection transition from the first wireless networking device to a second wireless networking device of the plurality of wireless networking devices; 
sending, by the computing device and to the second wireless networking device, a second segment of the plurality of segments; and
sending, by the computing device, remaining segments of the plurality of segments until all the plurality of segments are sent.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10075452. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10075452
 Claim 1: A method comprising:
storing, by a vehicle, video content;
 sending by the vehicle and to a first wireless networking device, a first portion of the video content for storage at a computing device;
sending by the vehicle and to a second wireless networking device, a second portion of the video content for storage at the computing device; and
receiving by the vehicle and from the computing device, a copy of the video content comprising the first portion and the second portion.
Claim 1: A method comprising:
     receiving, by a computing device and from a first wireless networking device, a first validating information for validating a first content item;
     recording, by the computing device and after the receiving, the first content item;
     inserting, by the computing device and into the first content item, a first validation tag based on the first validating information; and
     sending, by the computing device and to a second wireless networking device, the first content item with the first validation tag. 


Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of transmitting/sending content portion to a different wireless networking device ; and only differing in that the claims of the '452 patent explicitly recite receiving, by 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matthews(US 2016/0291592).
Claim 15: Matthews disclose receiving by a vehicle an indication of a trigger event at a first time  in (fig.2). Matthews disclose storing by the vehicle the indication with video content recorded at the first time in (page 4[0048]). Matthews disclose determining by the vehicle a wireless networking device is in range of the vehicle and sending from the vehicle to the wireless networking device and based on the indication the stored indication with the video content in (page 2[0033]; page 4[0046],[0052]).
Claim 16: Matthews disclose trigger event comprises: a collision of the vehicle or an emergency situation in (page 1[0003]).
Claim 17: Matthews disclose receiving the indication based on sensor data of the vehicle in (page 4[0048]).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/Primary Examiner, Art Unit 2435